Case 18-03098-KLP          Doc 12     Filed 11/02/18 Entered 11/02/18 10:07:39       Desc Main
                                      Document     Page 1 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


                                                    )
In re:                                              )
                                                    )
DIGITAL INK, INC., and                              )      Case No. 18-30056-KLP
CHRISTOPHER DAVID McGINNIS,                         )
                                                    )      Chapter 7
                        Debtors.                    )
                                                    )
                                                    )
HARRY SHAIA, JR., TRUSTEE,                          )
                                                    )
                        Plaintiff,                  )
v.                                                  )      Adv. Pro. No. 18-03098-KLP
                                                    )
BMST, INC., et al.,                                 )
                                                    )
                        Defendants.                 )
                                                    )


                             NOTICE OF MOTION AND HEARING

        PLEASE TAKE NOTICE THAT on November 2, 2018, BMST, Inc. and Mark Beltrami
(together, the “BMST Defendants”), by their undersigned counsel, filed with the Court their
Motion to Dismiss Complaint to Avoid Transfers, Impress Successor Liability, and Obtain an
Order of Substantive Consolidation (the “Motion”). A true and complete copy of the Motion has
been filed with the Bankruptcy Court simultaneously with this Notice and may be obtained for a
fee via PACER at http://www.vaeb.uscourts.gov, or by written request to Franklin R. Cragle, III,
Esquire, Hirschler Fleischer, P.C., Post Office Box 500, Richmond, Virginia 23218-0500, or by
sending such written request to fcragle@hf-law.com.



Robert S. Westermann (VSB No. 43294)
Franklin R. Cragle, III (VSB No. 78398)
HIRSCHLER FLEISCHER, P.C.
The Edgeworth Building
2100 East Cary Street
Post Office Box 500
Richmond, Virginia 23218-0500
Telephone:       804.771.9500
Facsimile:       804.644.0957
E-Mail:          rwestermann@hirschlerlaw.com
                 fcragle@hirschlerlaw.com

Counsel for BMST, Inc. and Mark Beltrami
Case 18-03098-KLP        Doc 12    Filed 11/02/18 Entered 11/02/18 10:07:39             Desc Main
                                   Document     Page 2 of 3


       Your rights may be affected. You should read the Motion carefully and discuss it
with your attorney, if you have one in this case. (If you do not have an attorney, you may
wish to consult one.)

        PLEASE TAKE FURTHER NOTICE THAT if you do not want the Court to grant the
relief sought in the Motion, or if you want the Court to consider your views on the Motion, then
you or your attorney must, on or before November 21, 2018:

       1.      File with the Court at the address shown below a written response to the Motion
pursuant to Local Bankruptcy Rule 9013-1. You must mail or otherwise file it early enough so the
Court will receive it on or before the due date identified therein.
                               Clerk of the Court
                               United States Bankruptcy Court
                               701 E. Broad Street, Suite 4000
                               Richmond, Virginia 23219

       2.      You must also serve your written response on the following counsel for BMST
Defendants at the address shown below. You must serve the written response early enough so that
such counsel will receive it on or before the due date identified herein.
                               Franklin R. Cragle, III, Esquire
                               Hirschler Fleischer, P.C.
                               The Edgeworth Building
                               2100 East Cary Street
                               Post Office Box 500
                               Richmond, Virginia 23218-0500
                               fcragle@hf-law.com

        Attend a hearing on the Motion before the Court on November 28, 2018, at 9:30 a.m.
(prevailing Eastern Time), at United States Bankruptcy Court, 701 East Broad Street, Room
5100, Richmond, Virginia.


        If you or your attorney do not take these steps, the Court may decide that you do not
 oppose the relief sought in the Motion and may enter an order granting the relief requested in the
 Motion.


Dated: November 2, 2018                              Respectfully submitted

                                                     BMST, INC. and MARK BELTRAMI




                                                       /s/ Franklin R. Cragle, III
                                                                        Counsel


                                                 2
Case 18-03098-KLP        Doc 12     Filed 11/02/18 Entered 11/02/18 10:07:39            Desc Main
                                    Document     Page 3 of 3


Robert S. Westermann (VSB No. 43294)
Franklin R. Cragle, III (VSB No. 78398)
HIRSCHLER FLEISCHER, P.C.
The Edgeworth Building
2100 East Cary Street
Post Office Box 500
Richmond, Virginia 23218-0500
Telephone:    804.771.9500
Facsimile:    804.644.0957
E-Mail:       rwestermann@hirschlerlaw.com
              fcragle@hirschlerlaw.com

Counsel for BMST, Inc. and Mark Beltrami




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2018, a true and complete copy of the foregoing

Notice was filed and served electronically using the Court’s ECF System and was also sent by e-

mail and first class mail, postage prepaid, as follows:

                       Kimberly A. Taylor, Esq.
                       William A. Broscious, Esq.
                       Kepley Broscious & Biggs, PLC
                       2211 Pump Road
                       Richmond, Virginia 23233
                       (ktaylor@kbbplc.com)
                         Counsel for Harry Shaia, Jr., Trustee


                       Robert A. Canfield, Esq.
                       Canfield Wells & Kruck, LLP
                       4124 E. Parham Road
                       Henrico, Virginia 23228
                       (bob@cwkllp.com)
                         Counsel for Christopher McGinnis



                                                          /s/ Franklin R. Cragle, III
                                                                           Counsel



                                                 3
